DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  Lines 1 and 2-3 recites “the first of the first plurality of bite ramps” which should read “the first bite ramp of the plurality of first bite ramps”.
Claim 16 is objected to because of the following informalities:  Line 1 recites “the first of the first plurality of bite ramps” which should read “the first bite ramp of the first plurality of bite ramps” and line 2 recites “a first of the second plurality of bite ramps” which should read “the first bite ramp of the second plurality of bite ramps”.  
Claim 17 is objected to because of the following informalities:  Lines 6 and 16 recites “formed of a same material and the first (or second) shell” which should read “formed of a same material of the first (or second) shell” and lines 11 and 22 recites “of a second jaw” which should read “of the second jaw” as a second jaw was already established in line 3 of claim 17.  Further in line 19 the portion reading “the edge of first of the” should read “the edge of the first of the”
Claim 21 is objected to because of the following informalities:  Line 26 recites “the second model appliance having second physical planar surface shaped”  which should read “the second model appliance having a second physical planar surface shaped” and line 27 recites “of a second jaw” which should be “of the second jaw” as the second jaw was already established in line 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first jaw" in line 4.  There is insufficient antecedent basis for this limitation in the claim and should be amended to read “a first jaw” to proper establish a first jaw similar to how line 11 establishes “a second jaw”.
Claims 4-6, 8 each recite the limitations of “the first of the plurality of bite ramps”, however claim 1 from which claims 4-6 and 8 depend recites both “a first bite ramp of the plurality of first bite ramps” in line 6 and “a first bite ramp of the plurality of second bite ramps” in line 16 and as such it is unclear if “the first of the plurality of bite ramps” in the dependent claims is further amending the first bite ramp of the plurality of first bite ramps, the first bite ramp of the plurality of second bite ramps, or the “plurality of first bite ramps”. For purposes of examination any prior art which provides for any of the above possibilities will be deemed to provide for the claimed limitations.
Claims 6 and 11 recite the limitation "the opposing jaw" in lines 2 .  There is insufficient antecedent basis for this limitation in the claim and should be amended to read “an opposing jaw” to proper establish a first jaw similar to how claim 1 line 11 establishes “a second jaw”.

Claim 12 and 14 recites the limitation "the first distances" in line 1 and “the second distances” in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim, as the claims depend from claim 1 which only establishes a “first distance” (singular)  of only a first bite ramp of the first plurality of bite ramps in line 9 and “a second distance” (singular) of only a first bite ramp of the second plurality of bite ramps.
 Claim 13 recites the limitation "the respective shells" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 23, 27,  and 29 all recite “the first planar surface” however each claim depends upon claim 22 which establishes both the first digital model having “a respective first planar surface” and an appliance having “a first physical planar surface” thus rendering the claim indefinite as to whether claims 22, 23, 27, and 29 are further limiting the first digital model planar surface or the physical appliance physical planar surface or both. Any prior art providing for any of possible combinations will be deemed to provide for the claimed limitations.
Claims 24, 25, 26, and 28 all recite “the first of the plurality of bite ramps” however each claim depends upon claim 21 which establishes “ plurality of first bite ramp models” in lines 4-5, “a first bite ramp model of the plurality of first bite ramp models” in lines 5-6, and “a first bite ramp model of the plurality of second bite ramps models” as well as the appliances formed from the fabrications of the models which would also have bite ramps on the appliances, all of which provide a version of a “first bite ramp”, and thus the claims are indefinite as being unclear which “first of the plurality of bite ramps” 
Claim 26 recites the limitation "the opposing jaw" in lines 2 .  There is insufficient antecedent basis for this limitation in the claim and should be amended to read “the second jaw” as in line 3.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 1-16 directed to a purely digital process of generating data of a first digital model, generating data of a second digital model, and outputting the digital models which would apparently be intended to operate on a generic computing device. The various dependent claims all  add only additional purely digital information to the locations of parts of the digital model. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 1-16, the claimed inventions are directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed inventions are directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, 
It is further noted that orthodontists have long practiced their trade/art of determining mentally what prosthetic restorations and treatment plans are needed for a patient and how they are to be shaped and designed—well before the advent of computers — and are most certainly capable of envisioning and mentally determining the treatment plans stages and appliances along with shapes and arrangements of dental restorations necessary to accomplish a desired model of jaws to be used in fabrication of aligners.
Step 2B — In regard to claims 1-16, the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of modeling and outputting models improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond “modeling” and “outputting”  based on mathematical algorithms with a standard generic computer.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
US Patent 10,299,894
Claim 17 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claims 1 and 10 of U.S. Patent No. 10,299,894. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent claim uses the terms “bite adjustment structures” and the instant claims use the term bite ramps, the bite adjustment structures and the bite ramps are each described as having planar surfaces that contact the appliance and thus would have some edge where it contact the surface. Further while the instant claim recite the bite ramp is customized for the respective tooth, the patented claimed bite adjustment structure would also be customized as it is part of a treatment plan for a particular patient and thus to some degree customized. Further while the instant claim 17 recites the second bite ramp is a second distance from the incisal surface, the co-pending claims 1 and 10 both recite that the second planar bite adjustment structure would have a different shape and location and thus would have a second distance at least from one point of the second bite adjustment structure to an incisal edge as a different lateral location would move the planar portion away from an opposite side of an incisal edge.

US Application 16/299,011
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 25, 26, and 30 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25, 26, and 30 recite a non-transitory computer readable medium with instructions while claim 1 is directed to a method, however the non-transitory computer readable medium would, when operated on a generic computer, cause computer to carry out method steps substantially identical to the steps of the method in claim 1, including the generation of at least two digital models of appliances at two different stages in a treatment and the generation of digital bite adjustment structures that would have a specific shape and location between at least two digitally modelled steps and the second digital model having the vertical distance of the bite adjustment structure between the first and second stages to be different. Further while the instant claims use the term bite ramps, the bite adjustment structures of the co-pending claim 1 and the bite ramps are each described as having an shape that connects to a location on the appliance and would thus have an edge, 
Further regarding claims 2, 3, 7, and 9 where a difference being claim 25, 26, and 30 only disclosing a general shape that is adjusted for contacting an opposing jaw having a deep bite and thus providing a disocclusion  and the instant claim 2, 3, 7, and 9 being a planar shape with such shape being at different angular relations to the eventual appliances, it would have been an obvious matter of design choice to make the different portions of the bite adjustment structures  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further claim 25 discloses the shape of the bite structures is to interface with teeth to correct a deep bite of a patient and thus the exact shapes would depend on such interfacing.
Regarding claims 6 and 12, claim 25 furtehr disclosing digital model adjustment structures provide a disocclusion when contacted by teeth in a deep bite.
Regarding claims 10, 11, and 16, Claim 25 further addresses the bite structures having customized positions, and orientations based on shape and locations.
Regarding claims 4, 5, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 26, and 30  in combination with claim 18 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, for the reason as discussed above, and further because claims 4, 5, 13, and 15 only disclose the ramps being on incisors or canines, claims 4 and 5, or anterior teeth as in claims 13 and 15, whereas claim 18 discloses the adjustment structures on are 
Claim 6 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28  as discussed above in co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 12 only disclose the ramps providing disocclusion or such placement of structures for interface are based on the teeth in occlusion, however claim 28 discloses the location of bite structures is based on the interfaces of teeth, thus based on some existing occlusion, and  would provide a disocclusion to opposing teeth based on the interference.
Regarding claim 8 which discloses the bite ramps being on the premolars, and co-pending claims 25, 26, and 30  only disclose the bite structures being on any the teeth, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to place the structures on either premolars or molars, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 14, co-pending claim 26 discloses the vertical movement of the bites structure towards the incisal edge.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 26, and 30 of co-pending Application No. 16/299,011 (reference application) in view of Nikolskiy et al. (US 2003/0139834) for the same general reasons as applied to claim 1 above and further while claim 21 recites the additional steps of fabricating models from the models and making appliances from the models, Nikolskiy discloses a computer method of generating models of teeth for a treatment with shells for a series of teeth movement (Fig. 2 all) and fabricating physical models based on the digital models and forming appliances from the physical models (fig. 10 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional steps of fabricating models and forming appliances from the models as taught by Nikolskiy into the method as taught by claims 25, 26, and 30 of co-pending Application No. 16/299,011 (reference application) for the purpose of providing actual treatment to a patient and enhance quality of treatment as taught by Nikolskiy (paragraph [0015] lines all). 
Further regarding claims 22, 23, 27, and 29 where a difference being co-pending claim 25, 26, and 30 only disclosing a general shape that is adjusted for contacting an opposing jaw having a deep bite and thus providing a disocclusion  and the instant claim 22, 23, 27, and 29 being a planar shape with such shape being at different angular relations to the eventual appliances, it would have been an obvious matter of design choice to make the different portions of the bite adjustment structures  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further co-pending claim 25 discloses the shape of the bite structures is to interface with teeth to correct a deep bite of a patient and thus the exact shapes would depend on such interfacing.
Regarding claim 26, co-pending claim 25 further disclosing digital model adjustment structures provide a disocclusion when contacted by teeth in a deep bite.
Regarding claims 24 and 25, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claims 25, 26, and 30  in combination with claim 18 of co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other, for the reason as discussed above, and 
Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claim 28  as discussed above in co-pending Application No. 16/299,011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 only disclose the ramps providing disocclusion or such placement of structures for interface are based on the teeth in occlusion, however co-pending claim 28 discloses the location of bite structures is based on the interfaces of teeth, thus based on some existing occlusion, and  would provide a disocclusion to opposing teeth based on the interference.
Regarding claim 28 which discloses the bite ramps being on the premolars, and co-pending claims 25, 26, and 30  only disclose the bite structures being on any the teeth, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to place the structures on either premolars or molars, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Regarding claim 30, co-pending Claim 25 further addresses the bite structures having customized positions, and orientations based on shape and locations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US Patent 10,980,616
Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent claim recites a system of 
Claims 2, 3, 7, and 9 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 2 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 2 and 3 recites the planar surface is parallel to the occlusal plane or a local occlusal plane, claim 7 reciting that planar surface is oblique and claim 9 reciting the shape of the first plane is perpendicular to the occlusal plane, claim 2 of the patent discloses the location of the planar surface is based on the interface of the bite structure of the appliance with a corresponding opposing tooth and thus the planar surface being parallel, positioned and orientation based on the opposing jaw interface would have been obvious as being based on the particular needs the patient’s opposing jaw to correct the teeth in the treatment plan, and it would have been an obvious matter of design choice to make the different portions of the bite adjustment structures  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 

Claim 6 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 7 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 7 further discloses the same additional limitations as instant claim 6.
Regarding claim 8 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,980,616.  Claim 8 discloses the bite ramps being on the premolars, and patented claim 1 only disclose the bite structures being on any the teeth, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to place the structures on either premolars or molars, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claim 12 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 2 of U.S. Patent No. 10,980,616 as patented claim 2 further discloses the same additional limitations as instant claim 12.

Claim 16 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 10 of U.S. Patent No. 10,980,616 as patented claim 10 further discloses the same additional limitations as instant claim 16.
Claim 17 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent claim uses the terms “bite adjustment structures” and the instant claims use the term bite ramps, the bite adjustment structures and the bite ramps are each described as having an edge that contacts the appliance and has a planar surface from that edge. Further while the instant claim recite the bite ramp is customized for the respective tooth, the patented claimed bite adjustment structure would also be customized as it is part of a treatment plan for a particular patient and thus to some degree customized.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 2 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 18 recites the planar surface is parallel to the occlusal plane, claim 19 reciting that the customization includes a position and orientation and claim 20 reciting the shape and position is based on the opposing jaw’s corresponding tooth, claim 2 of the patent discloses the location of the planar surface is based on the interface of the bite structure of the appliance with a corresponding opposing tooth and thus the planar surface being parallel, positioned and orientation based on the opposing jaw interface would have been obvious as being based on the particular needs the patient’s opposing jaw to correct the teeth in the treatment plan.

Claims 22, 23, 27, and 29 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 2 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 22 and 23 recites the planar surface is parallel to the occlusal plane or a local occlusal plane, claim 27 reciting that planar surface is oblique and claim 29 reciting the shape of the first plane is perpendicular to the occlusal plane, claim 2 of the patent discloses the location of the planar surface is based on the interface of the bite structure of the appliance with a corresponding opposing tooth and thus the planar surface being parallel, positioned and orientation based on the opposing jaw interface would have been obvious as being based on the particular needs the patient’s opposing jaw to correct the teeth in the treatment plan, and it would have been an obvious matter of design choice to make the different portions of the 
Claims 24 and 25, are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 5 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 24 and 25 only disclose the ramps being on incisors or canines, it would have been obvious to have made the bite structures to be on the specific canines or incisors of the anterior teeth in patented claim 5 since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 26 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 7 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 7 further discloses the same additional limitations as instant claim 26.
Regarding claim 28 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,980,616.  Claim 8 discloses the bite ramps being on the premolars, and patented claim 1 only disclose the bite structures being on any the teeth, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to place the structures on either premolars or molars, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
US Patent 11,141,243
Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,980,616. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims use the term bite ramps the patent claim 1 uses the term the bite adjustment structures however the bite ramps are each 
Further while the instant claims use the term bite ramps, the bite adjustment structures of the patented claim 1 and the bite ramps of the instant claims are each described as having an shape that connects to a location on the appliance at an edge, but the patented claims fail to disclose the bite structure has a planar shape, however it would have been an obvious matter of design choice to make the different portions of the bite adjustment structures  of whatever form or shape was desired or expedient including a plane. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further pending claims 10 and 11 only require the bite ramp having a position and orientation or a shape and position based on the tooth of the opposite jaw and the bite structure of patented claim 1 is based on the respective contacting opposite tooth, and being located on the appliance meaning it has a position, shape, and orientation.
Claims 2, 3, 7, and 9 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 2 and 3 recites the planar surface is parallel to the occlusal plane or a local occlusal plane, claim 7 reciting that planar surface is oblique 
Claims 4, 5, 13, 15 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 6 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 4, 5, 13, 15 only disclose the ramps being on incisors or canines, claims 4 and 5, or anterior teeth as in claims 13 and 15, whereas claim 6 discloses the adjustment structures on are anterior teeth, the claims are thus not patentably distinct from claims 13 and 15, and regarding claims 4 and 5 it would have been obvious to have made the bite structures to be on the specific canines or incisors of the anterior teeth in patented claim 6 since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 6 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 11 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 11 further discloses the same additional limitations as instant claim 6, and would allow some degree of sideways motion.
Regarding claim 8 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 11,141,243.  Claim 8 discloses the bite ramps being on the 
Claim 12 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 9 of U.S. Patent No. 11,141,243 as patented claim 9 further discloses the same additional limitations as instant claim 12, including the distance of the bite structure changes based on the stage of treatment.
Claim 14 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 10 of U.S. Patent No. 11,141,243 as patented claim 10 further discloses the same additional limitations as instant claim 14 by disclosing the second distance is adjusted to be closer to the incisal edge than the first.
Claim 16 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 10 of U.S. Patent No. 11,141,243 as patented claim 2 further discloses the same additional limitations as instant claim 16, by disclosing that additional steps include changing the shape, thus by contrast showing that patented claim 1 had a shape that was the same between steps/appliances.
Claims 21 and 30 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 11,141,243 in view of Nikolskiy et al. (US 2003/0139834) for the same general reasons as applied to pending claim 1 above and further while claim 21 recites the additional steps of fabricating models from the models and making appliances from the models, Nikolskiy discloses a computer method of generating models of teeth for a treatment with shells for a series of teeth movement (Fig. 2 all) and fabricating physical models based on the digital models and forming appliances from the physical models (fig. 10 elements 501 and 551 disclosing the use of stages 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the additional steps of fabricating models and forming appliances from the models as taught by Nikolskiy into the method as taught by claim 1 of U.S. Patent No. 11,141,243 for the purpose of providing actual treatment to a patient and enhance quality of treatment as taught by Nikolskiy (paragraph [0015] lines all). 
Further while the instant claims use the term bite ramps, the bite adjustment structures of the patented claim 1 and the bite ramps are each described as having an edge that contacts the appliance and has a planar surface from that edge. Further while the instant claim recite the bite ramp is customized for the respective tooth, the patented claimed bite adjustment structure would also be customized as it is part of a treatment plan for a particular patient and thus to some degree customized. Further pending claim 30 only require the bite ramp having a position and orientation or a shape and position based on the tooth of the opposite jaw and the bite structure of patented claim 1 is based on the respective contacting opposite tooth, being located on the appliance meaning it has a position, shape, and orientation.
Further pending claim 30 only require the bite ramp having a position and orientation or a shape and position based on the tooth of the opposite jaw and the bite structure of patented claim 1 is based on the respective contacting opposite tooth, being located on the appliance meaning it has a position, shape, and orientation.
Claims 22, 23, 27, and 29 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 22 and 23 recites the planar surface is parallel to the occlusal plane or a local occlusal plane, claim 27 reciting that planar 
Claims 24 and 25, are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 6 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 24 and 25, only disclose the ramps being on incisors or canines, whereas claim 6 discloses the adjustment structures on are anterior teeth, it would have been obvious to have made the bite structures to be on the specific canines or incisors of the anterior teeth in patented claim 6 since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 26 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 11 of U.S. Patent No. 11,141,243. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 11 further discloses the same additional limitations as instant claim 6, and would allow some degree of sideways motion.
Regarding claim 28 is rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 11,141,243.  Claim 28 discloses the bite ramps being on the premolars, and patented claim 1 only disclose the bite structures being on any the teeth, it would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to place 
Allowable Subject Matter
Claims 17-20 and 21-30 would possibly be allowable if all double patenting, 112(b) issues, and objections were resolved appropriately.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17-20 and 21-30require the limitations of claims 17 and 21 which include a first appliance with a first bite ramp with a planar surface and an edge where the bite ramp meets a tooth receiving cavity of the appliance at a first distance from an incisal surface of the respective cavity allowing a respective tooth of a second jaw to slide along the planar surface and a second appliance with a second bite ramp with a second planar surface and an edge where the second bite ramp meets a respective tooth receiving cavity of the second appliance appliance at a second distance from an incisal surface of the respective cavity allowing a respective tooth of a second jaw to slide along the planar surface, in combination with the other claim limitations.
As the double patenting rejections are non-statutory any claim amendments to over come the rejections could possibly affect the stated allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/26/2022

/EDWARD MORAN/Primary Examiner, Art Unit 3772